Exhibit 10.1

 

DATED                                 THIS DAY OF
                                     , 2019

****************************************************************

 

 

   

BETWEEN

 

 

 

 

  

RUBICON SAPPHIRE TECHNOLOGY (MALAYSIA) SDN. BHD.

(Company No. 200901017303/860400-A)

(“VENDOR”)

 

 

 

 

AND

 

 

 

 

COMPUTIME (MALAYSIA) SDN. BHD.

(Company No. 201901028967/1338296-M)

(“PURCHASER”)

 

 

 

 

***********************************

 

SALE AND PURCHASE AGREEMENT

 

***********************************

 

 

 

 

Prepared By:

 

SKRINE

ADVOCATES & SOLICITORS

50-8-1, WISMA UOA DAMANSARA

50 JALAN DUNGUN

DAMANSARA HEIGHTS

50490 KUALA LUMPUR

MALAYSIA

 

FILE NO: TC/2162793.1

FP Comments: 14-12-2019

 



 

 

 

AN AGREEMENT made the                day of                                 ,
2019

 

Between

 

(1)RUBICON SAPPHIRE TECHNOLOGY (MALAYSIA) SDN. BHD. (Company No. 200901017303/
860400-A), a company incorporated in Malaysia and having its registered address
at Suite A, Level 9, Wawasan Open University, 54, Jalan Sultan Ahmad Shah, 10050
Georgetown, Penang (“the Vendor”) of the one part;

 

And

 

(2)COMPUTIME (MALAYSIA) SND. BHD. (Company No. 201901028967/1338296-M), a
company incorporated in Malaysia and having its registered address at 170-09-01,
Livingston Tower, Jalan Argyll, 10050 George Town, Pulau Pinang, Malaysia (“the
Purchaser”) of the other part.

 

RECITALS:-

 

(A)The Vendor is the registered proprietor and beneficial owner of all that
piece of sixty (60)-year leasehold land held under PN 11295, Lot 10010
(previously H.S.(D) 57673, PT 4627), Mukim 01, Daerah Seberang Perai Tengah,
Negeri Pulau Pinang, Malaysia measuring 12,383 square metres in area together
with all the buildings erected thereon bearing assessment address No. 3065,
Tingkat Perusahaan 4A, Kawasan Perusahaaan Perai, 13600 Perai, Penang (“the
Land”).

 

(B)The Vendor has agreed to sell and the Purchaser has agreed to purchase the
Land on an “as is where is” basis as at the Completion Date (as hereinafter
defined) free from all Encumbrances and with vacant possession but subject to
the Vendor’s Warranties, existing category of land use, all express and implied
conditions and restrictions in interest endorsed on the Document of Title, and
unregistered easements favouring Tenaga Nasional Berhad (if any) and Gas
Malaysia (if any) only and upon the terms and conditions hereinafter contained.

 

(C)Pursuant to a Lease dated 9th May 2017 made between the Vendor as lessor of
the one part and Tenaga Nasional Berhad (Company No. 200866-W) (“the Lessee”) as
lessee of the other part (“the Lease”), the Vendor has granted to the Lessee a
lease of part of the Land measuring approximately 31.286 square metres together
with a substation building/compartment erected thereon for a term of thirty (30)
years commencing on 8th February, 2017 and expiring on 7th February, 2047
subject to the terms and conditions as stipulated in the Lease. A copy of the
Lease is attached hereto and marked as “APPENDIX I”. The Lease is duly
registered on the relevant register document of title vide presentation no.
0799SC2017012423 on 18th May, 2017.

 

(D)The Land is subject to the category of land use and express condition of
“Perusahaan/Perindustrian”, the English translation of which means “Industrial”.

 

(E)The title to the Land is subject to the following express conditions and
restrictions in interest:-

 

Syarat-syarat Nyata:

 

(i)Tanah yang diberimilik ini hendaklah digunakan untuk tujuan perusahaan
sahaja.



(ii)Pemilik pertama selepas Perbadanan Pembangunan Pulau Pinang hendaklah dalam
tempoh masa 2 tahun dari tarikh Pindah Milik didaftarkan atau dalam jangka masa
lalu yang diluluskan oleh Pihak Berkuasa Negeri, mendirikan bangunan kilang atau
bangunan kilang-kilang di atas tanah yang diberimilik ini mengikut pelan yang
diluluskan oleh Pihak Berkuasa Tempatan.

 



1

 

 

In English:

 

Express Conditions

 

i)This alienated land must be used for the purpose of industry only.

ii)The first proprietor after the Penang Development Corporation must within 2
years from the date of registration of the transfer or within such further time
as may be approved by the State Authority erect a factory building or buildings
on the land hereby alienated in accordance with the plan approved by the local
authority.

 

Sekatan-sekatan Kepentingan

 

Tanah yang diberimilik ini tidak boleh dipindahmilik, cagar, pajak atau pajakan
kecil, tenensi disewakan atau dengan apa-apa urusan sekalipun diuruskan tanpa
kebenaran bertulis daripada Pihak Berkuasa Negeri.

 

In English:

 

Restriction in Interest

 

The land hereby alienated shall not be transferred, charged, leased, sub-leased,
tenanted or otherwise in any manner dealt with or disposed of without the
written sanction of the State Authority.

 

OPERATIVE PROVISIONS:-

 

1DEFINITIONS AND INTERPRETATION

 

1.1Definitions

 

The following words and expressions have the following meanings unless the
context otherwise requires:-

 

“Appropriate Authorities” means any governmental, semi or quasi government
and/or statutory departments, agencies or bodies, and “Appropriate Authority”
shall be construed accordingly;

 

“Balance Deposit” means the amount being Deposit less the Retention Sum
amounting to Ringgit Malaysia Three Million Five Hundred Twenty Seven Thousand
and Five Hundred (RM3,527,500.00) only referred to in Clause 2.2 representing
seventeen per centum (17%) of the Purchase Price;

 

“Balance Purchase Price” means the balance of the Purchase Price of Ringgit
Malaysia Sixteen Million and Six Hundred Thousand (RM16,600,000.00) only
referred to in Clause 2.3 representing eighty per centum (80%) of the Purchase
Price;

 

“Business Day” means any day on which commercial banks in Kuala Lumpur,
Malaysia, Illinois, United States of America and Hong Kong SAR are open for
business excluding Saturdays, Sundays and public holidays in Kuala Lumpur,
Malaysia, Illinois, United States of America or Hong Kong SAR;

 

“Completion Date” means the date on which the full amount of the Purchase Price
and interest due, if any, have been paid to the Vendor or the Vendor’s
Solicitors as stakeholders;

 

“Compliance Period” means two (2) months from the date of this Agreement;

 

“Condition Precedent” has the meaning ascribed to it in Clause 3.1, and
“Conditions Precedent” shall be construed accordingly;

 



2

 

 

“Deposit” means the sum of Ringgit Malaysia Four Million One Hundred and Fifty
Thousand (RM4,150,000.00) only referred to in Clause 2.1 representing the
aggregate of the Retention Sum and the Balance Deposit, equivalent to twenty per
centum (20%) of the Purchase Price;

 

“Disposal Date” means the date on which the Conditions Precedent set out in
3.1.2 and 3.1.3 (where applicable) are fulfilled;

 

“Director General” means the Director General of the Inland Revenue Board of
Malaysia;

 

“Document of Title” means the issue document of title in respect of the Land;

 

“Encumbrances” means any and all encumbrances, charges, mortgages, assignments,
title retention, trust arrangements, caveats (private, trust, lien-holder’s or
registrar’s), liens, prohibitory orders, easements, leases, tenancies, licences,
squatters, unauthorised occupants, equities and/or claims whatsoever, and
“Encumbrance” shall be construed accordingly;

 

“EPU” means the Economic Planning Unit of the Prime Minister’s Department;

 

“Extended Compliance Period” means the period of one (1) month after the last
day of the Compliance Period;

 

“Extended Payment Deadline" means the last day of the Extended Period;

 

“Extended Period” means the period of one (1) week after the last day of the
Payment Deadline;

 

“Land” means the land referred to in Recital (A);

 

“Payment Deadline” means the deadline for the payment of the Balance Purchase
Price being the day which falls two (2) weeks after the Unconditional Date;

 

“PDC” means The Penang Development Corporation, a body corporate incorporated
under the Penang Development Corporation Enactment, 1971 and having its office
at Bangunan Tun Dr Lim Chong Eu, No 1 Pesiaran Mahsuri, Bandar Bayan Baru, 11909
Bayan Lepas, Penang, Malaysia;

 

“Purchase Price” means the sum of Ringgit Malaysia Twenty Million Seven Hundred
and Fifty Thousand (RM20,750,000.00) only referred to in Clause 2.1;

 

“Purchaser’s Solicitors” means Messrs Foong & Partners of 13-1 Menara 1MK,
Kompleks 1 Mont’ Kiara, No 1 Jalan Kiara, Mont’ Kiara, 50480 Kuala Lumpur,
Malaysia;

 

“Retention Sum” means the sum of Ringgit Malaysia Six Hundred Twenty Two
Thousand and Five Hundred (RM622,500.00) only representing three per centum (3%)
of the Purchase Price;

 

“RPGT” means Real Property Gains Tax;

 

“RPGT Act” means the Real Property Gains Tax Act 1976;

 

“Transfer” means the valid and registrable Memorandum of Transfer in Form 14A of
the National Land Code 1965 duly executed by the Vendor in favour of the
Purchaser in respect of the Land;

 

“Unconditional Date” means the day on which all the Conditions Precedent are
fulfilled as referred to in Clause 3.9;

 

“Vendor’s Solicitors” means Messrs Skrine of Unit No. 50-8-1, 8th Floor, Wisma
UOA Damansara, 50, Jalan Dungun, Damansara Heights, 50490 Kuala Lumpur,
Malaysia; and

 

“Vendor’s Warranties” means all representations and warranties set out in Clause
13.1 given by the Vendor.

 



3

 

 

1.2Interpretation

 

Unless the context otherwise requires:-

 

1.2.1If there is more than one Vendor or more than one Purchaser, the respective
rights and obligations of the vendors or the purchasers, as the case may be,
under this Agreement shall be joint and several;

 

1.2.2Words importing the masculine gender shall include the feminine and neuter
genders and vice versa;

 

1.2.3Words importing the singular number shall include the plural and vice
versa;

 

1.2.4The Appendices or Schedules hereto (if any) shall be read and construed as
part of this Agreement. If there is any conflict or discrepancy between the
contents of the Appendix or Schedule and the main body of this Agreement, the
contents of the Appendix or Schedule, as the case may be, shall govern and
prevail;

 

1.2.5A reference to a recital, clause, sub-clause, paragraph, sub-paragraph is a
reference to a recital, clause, sub-clause, paragraph, sub-paragraph of this
Agreement;

 

1.2.6The headings and sub-headings to clauses herein are for convenience and
shall not be taken into consideration in the interpretation or construction of
this Agreement;

 

1.2.7A reference to a statute includes:

 

(a)all amendments to that statute;

 

(b)regulations, by-laws, rules, statements of policies or guidelines issued
under or in relation to the same; and

 

(c)any statutory modification or re-enactment of that statute;

 

1.2.8A reference to a “month” means a period beginning in one calendar month and
ending in the next calendar month on the day numerically corresponding to the
day of the calendar month on which it commences or, where there is no date in
the next month numerically corresponding as aforesaid, the last day of such
calendar month, and “months” and “monthly” shall be construed accordingly;

 

1.2.9If any period of time is specified from a given day, or the day of a given
act or event, it is to be calculated exclusive of that day and if any period of
time falls on a day which is not a Business Day, then that period is to be
deemed to only expire on the next Business Day;

 

1.2.10A reference to any particular date or time is a reference to that date or
time in Malaysia;

 

1.2.11A reference to any agreement (including this Agreement) or document
includes an amendment to, or replacement or novation of that agreement or
document;

 

1.2.12Words denoting an obligation on a person or party to do any act matter or
thing include an obligation to procure that it be done and words placing a
person or party under a restriction include an obligation not to permit
infringement of the restriction save where otherwise provided;

 



4

 

 

1.2.13No rule of construction applies to the disadvantage of a party by reason
that it was responsible for the preparation of this Agreement or any part of it;

 

1.2.14Any reference to “pay”, or cognate expressions, includes payments made in
cash or by way of cheque or bank drafts (drawn on a bank licensed to carry on
banking business under the provisions of the Financial Services Act 2013 or
Islamic Financial Services Act 2013) or effected through inter-bank transfers to
the account of the payee, giving the payee access to immediately available,
freely transferable, cleared funds and the word “Ringgit Malaysia” or the
abbreviation “RM” means the lawful currency of Malaysia. For the avoidance of
doubt, the person making the payment shall be responsible for all charges, fees,
bank commission or any costs payable in making such payments; and

 

1.2.15Any reference to “writing”, or cognate expressions, includes any
communication effected by facsimile transmission.

 

2DEPOSIT AND PURCHASE PRICE

 

2.1In consideration of the Deposit of Ringgit Malaysia Four Million One Hundred
and Fifty Thousand (RM4,150,000.00) only now paid by the Purchaser in accordance
with Clause 2.2 by way of deposit and part payment of the Purchase Price, the
Vendor agrees to sell and the Purchaser agrees to purchase the Land at the
Purchase Price of Ringgit Malaysia Twenty Million Seven Hundred and Fifty
Thousand (RM20,750,000.00) only on an “as is where is” basis as at the
Completion Date free from all Encumbrances and with vacant possession but
subject to the Vendor’s Warranties, existing category of land use, all express
and implied conditions and restrictions in interest endorsed on the Document of
Title and all unregistered easements favouring Tenaga Nasional Berhad (if any)
and Gas Malaysia (if any) only and upon the terms and conditions hereinafter
contained.

 

2.2The Deposit shall be paid by the Purchaser on the date of execution of this
Agreement in the following manner:

 

2.2.1the Retention Sum shall be paid to the Vendor’s Solicitors as stakeholders
upon the execution of this Agreement who are authorised to forward the Retention
Sum to the Director General of Inland Revenue being the payment for the RPGT
payable under the provisions of the RPGT Act as stated under Clause 14
hereunder; and

 

2.2.2the Balance Deposit shall be paid to the Vendor’s Solicitors, as
stakeholders, upon the execution of this Agreement. The Vendor’s Solicitors
shall release the Balance Deposit together with all accrued interest thereon to
the Vendor on the Unconditional Date.

 

2.3Subject to the obligation of the parties to complete the sale and purchase of
the Land upon this Agreement becoming unconditional in accordance with Clause
3.8, the Purchaser shall pay the Balance Purchase Price of Ringgit Malaysia
Sixteen Million and Six Hundred Thousand (RM16,600,000.00) only in accordance
with Clause 6.1 on or before the Payment Deadline.

 

2.4If the Purchaser is unable to pay the Balance Purchase Price in accordance
with Clause 2.3 for any reason, the Payment Deadline shall be automatically
extended to the Extended Payment Deadline provided that the Purchaser pays to
the Vendor interest on the Balance Purchase Price then outstanding at the rate
of eight (8%) per centum per annum calculated on a daily basis from the first
day of the Extended Period until the Completion Date. The interest due, if any,
shall be paid at the same time as the payment of the Balance Purchase Price.

 

2.5The Vendor’s Solicitors and the Purchaser’s Solicitors, as the case may be,
shall place all monies received by them respectively as stakeholders in an
interest bearing deposit account(s) with a licensed commercial or Islamic bank
in Malaysia of their respective choice pending the release of the monies
(including any interest) in accordance with the terms of this Agreement.

 



5

 

 

3CONDITIONS PRECEDENT

 

3.1The obligation of the parties to complete the sale and purchase of the Land
is conditional upon:-

 

3.1.1the Vendor having obtained the approval of PDC to sell or transfer the Land
to the Purchaser (“PDC Approval”);

 

3.1.2the Vendor having obtained the approval of the Appropriate Authority to
sell or transfer the Land to the Purchaser (“Transfer Approval”);

 

3.1.3the Purchaser having at its own costs and expenses obtained the approval of
the Appropriate Authority to purchase the Land pursuant to Section 433B of the
National Land Code 1965 from the Vendor, where applicable (“State Authority
Approval”);

 

3.1.4the Vendor having at its own costs and expenses obtained the consent of
Tenaga Nasional Berhad to sell or transfer the Land to the Purchaser (“TNB
Consent”); and

 

3.1.5the Purchaser having at its own costs and expenses obtained a written
confirmation or support letter from the EPU that EPU’s approval is not required
for the acquisition of the Land by the Purchaser, where applicable (“EPU
Confirmation”),

 

(severally a “Condition Precedent” and collectively “Conditions Precedent”) on
or before the expiry of two (2) months from the date of this Agreement
(“Compliance Period”) provided always that if any Condition Precedent is not
fulfilled/complied with by the expiry of the said two (2) months, an extension
of one (1) month shall automatically be granted (“Extended Compliance Period”).
If so required and requested by the Vendor, the Purchaser shall agree on a
further extension of the Compliance Period for a period of one (1) month.

 

3.2Where applicable, the Purchaser shall no later than five (5) days from the
date of this Agreement apply for the EPU Confirmation PROVIDED ALWAYS THAT the
Vendor shall provide to the Purchaser such documents and information (other than
confidential information which such party is precluded by law or contract from
disclosing) as may be requested by the Purchaser for the aforesaid application.
The Purchaser shall furnish a copy of such aforesaid application to the Vendor
and the Purchaser shall within the next Business Day of receipt of the EPU
Confirmation furnish a copy of the same to the Vendor. The Vendor shall then
forward a copy of the EPU Confirmation to PDC and/or the Appropriate Authority,
if so required.

 

3.3The Vendor shall submit an application for the PDC Approval within five (5)
days from its receipt of all documents and information (other than confidential
information which such party is precluded by law or contract from disclosing) as
may be requested by the Vendor from the Purchaser for the aforesaid application.
The Vendor shall furnish a copy of such aforesaid application to the Purchaser.
The Vendor shall submit an application for the Transfer Approval within five (5)
days after the PDC Approval has been obtained (if required by the relevant
Appropriate Authority or applicable law) PROVIDED ALWAYS THAT the Purchaser
shall provide to the Vendor such documents and information (other than
confidential information which such party is precluded by law or contract from
disclosing) as may be requested by the Vendor for the aforesaid application. The
Vendor shall furnish a copy of such aforesaid application to the Purchaser.
Subject to Clause 24.3, the cost of the applications for the PDC Approval and
the Transfer Approval, and the consent fee payable to PDC and the Appropriate
Authority for the aforesaid applications shall be borne by both the Vendor and
Purchaser in the ratio of 35:65. The Purchaser shall immediately on demand by
the Vendor pay to PDC and/or the Appropriate Authority or reimburse the Vendor
for all costs and expenses paid to PDC and/or the Appropriate Authority for
purposes of obtaining their approval for the sale and purchase contemplated
herein.

 

3.4The Vendor shall within three (3) Business Days of its receipt of the PDC
Approval, the Transfer Approval and the TNB Consent forward to the Purchaser a
copy of the same certified as true by the Vendor’s Solicitors or the Vendor’s
authorised signatories.

 



6

 

 

3.5If any of the aforesaid approvals/confirmation granted pursuant to the
applications made under Clauses 3.1.1, 3.1.2, 3.1.3, 3.1.4 and 3.1.5 is obtained
subject to any condition which is not acceptable to the Vendor, the Vendor shall
inform the Purchaser of its non-acceptance of the said condition within seven
(7) days of its receipt of the reply from the relevant authorities or its
receipt of a copy of the reply from the Purchaser. Failure by the Vendor to so
notify the Purchaser of its non-acceptance of any condition imposed as aforesaid
shall be deemed acceptance of the said conditions by the Vendor. The Vendor
shall be entitled to appeal or procure the Purchaser to appeal to any relevant
Appropriate Authorities to modify and/or withdraw such aforesaid condition which
is unacceptable to the Vendor PROVIDED ALWAYS THAT such appeal shall be filed
and completed within the Compliance Period or the Extended Compliance Period, as
the case may be.

 

3.6Notwithstanding any other provisions in this Agreement, if any of the
approvals/confirmation granted pursuant to the applications made under Clauses
3.1.1, 3.1.2, 3.1.3, 3.1.4 and 3.1.5 is given subject to conditions imposed on
the Purchaser, the Purchaser must agree to those conditions save and unless such
conditions would directly or indirectly impose upon the Purchaser an obligation
to make payment or incur costs and expenses of an aggregate sum of Ringgit
Malaysia Four Hundred Thousand (RM400,000.00) only (“Threshold”) or more to any
relevant Appropriate Authorities or other third parties in which event, the
Purchaser shall be entitled to appeal or procure the Vendor to appeal to the
relevant Appropriate Authorities to modify and/or withdraw such aforesaid
conditions which are unacceptable to the Purchaser PROVIDED ALWAYS THAT such
appeal shall be filed and completed within the Compliance Period or the Extended
Compliance Period, as the case may be. In the event the Vendor is agreeable to
reimburse the Purchaser or to pay any sum in excess of the Threshold to any
relevant Appropriate Authorities or other third parties, the Purchaser must
agree to those conditions. The Purchaser shall inform the Vendor of its
non-acceptance of such aforesaid conditions within seven (7) days of its receipt
of the reply from the relevant Appropriate Authorities or its receipt of a copy
of the reply from the Vendor. Failure by the Purchaser to so notify the Vendor
of its non-acceptance of any conditions imposed as aforesaid shall be deemed
acceptance of the said conditions by the Purchaser.

 

3.7The parties agree that, pursuant to the Garis Panduan Perolehan Hartanah oleh
Warganegara Asing atau Syarikat Asing Bagi Negeri Pulau Pinang (updated on 16
August 2017) (“Guidelines”), the State Authority Approval is not required to be
obtained to complete the sale and purchase of the Land as at the date of this
Agreement. The Parties further agree that if the Guidelines remain effective as
at the Unconditional Date, and there is no amendment to the Guidelines on or
prior to the Unconditional Date which necessitates the procurement of the State
Authority Approval, the State Authority Approval shall be deemed not applicable.
The application for the State Authority approval (where applicable) shall be
submitted by the Purchaser as soon as it is expedient to do so PROVIDED ALWAYS
THAT the Vendor shall provide to the Purchaser such documents and information
(other than confidential information which such party is precluded by law or
contract from disclosing) as may be required from a vendor by the Appropriate
Authorities within seven (7) days from the receipt of the request for the same
by the Purchaser or the Purchaser’s Solicitors. The Purchaser shall procure that
a copy of the aforesaid approval be furnished to the Vendor.

 

3.8If:-

 

3.8.1any of the aforesaid applications for approval is refused; or

 

3.8.2any of the Conditions Precedent is not fulfilled/complied with by the
expiry of the Compliance Period or the Extended Compliance Period, as the case
may be; or

 

3.8.3any condition imposed by the Appropriate Authority in respect of any of the
aforesaid approvals is not acceptable to the Vendor or subject always to Clause
3.6, the Purchaser, where applicable; or

 

3.8.4subject always to Clause 3.6, the Appropriate Authority refuses to modify
and/or withdraw an unacceptable condition in respect of any of the aforesaid
approvals requested by the Vendor, or the Purchaser, where applicable, and the
Vendor, or the Purchaser, where applicable, is unwilling to accept such
condition imposed; or

 



7

 

 

3.8.5an appeal pursuant to Clause 3.5 is not completed within the Compliance
Period or the Extended Compliance Period, as the case may be, and the Vendor is
unwilling to accept such condition imposed;

 

the Vendor or the Purchaser, may by written notice to the other party, terminate
this Agreement (with a photocopy being given to each of the Vendor’s Solicitors
and the Purchaser’s Solicitors at the same time) whereupon the Balance Deposit
and the Retention Sum shall immediately be refunded by the Vendor’s Solicitors
to the Purchaser, and the provisions of Clause 19.1 where applicable shall
apply, and thereafter this Agreement shall cease to be of any further effect.

 

3.9The obligation of the parties to complete the sale and purchase of the Land
under this Agreement shall become unconditional on the date which the
Purchaser’s Solicitors or the Vendor’s Solicitors, as the case may be, is in
receipt from the relevant Appropriate Authorities of documentary
evidence(s)/written proof(s) that all the Conditions Precedent have been
fulfilled/complied with (“the Unconditional Date”).

 

3.10The Purchaser shall notify EPU in respect of the transfer of the Land in its
favour on the Completion Date.

 

4DEPOSIT OF DOCUMENTS

 

4.1The parties shall within three (3) Business Days from the Unconditional Date,
execute the Transfer to effect the transfer of the Land from the Vendor to the
Purchaser. The duly executed Transfer shall be deposited with the Vendor’s
Solicitors to be held as stakeholders.

 

4.2Within seven (7) Business Days of the Unconditional Date, the Vendor shall
deliver the following to the Purchaser’s Solicitors:-

 

4.2.1the duly paid quit rent and the latest assessment receipts for the current
year/ prevailing period in respect of the Land duly certified as true copies by
a practicing solicitor;

 

4.2.2the original PDC Approval;

 

4.2.3the original Transfer Approval;

 

4.2.4the original TNB Consent; and

 

4.2.5any other document or documents so requested by the Purchaser which are
necessary to enable the Transfer to be registered in accordance with this
Agreement.

 

4.3The Vendor shall within seven (7) days from the date of this Agreement,
deliver to the Purchaser’s Solicitors:-

 

4.3.1three (3) copies each of its Constitution (as defined in Companies Act
2016), the certificate of incorporation, and the latest return in Forms 24, 44
and 49 of the Companies Act 1965 and notification of any changes thereto under
the Companies Act 2016 duly certified as true copies by the Company Secretary of
the Vendor;

 

4.3.2three (3) copies each of the national registration identity card or
passport of the Vendor’s signatories to this Agreement and the Transfer duly
certified as true copies by a practicing solicitor; and

 

4.3.3three (3) copies each of the resolutions of its Board of Directors and (if
required) a resolution of its shareholders approving the sale of the Land on the
terms and conditions herein contained and authorising the affixing of its Common
Seal on or the signing of this Agreement, the Transfer and such other documents
or applications in accordance with its Constitution duly certified as true
copies by the Company Secretary of the Vendor.

 



8

 

 

4.4The Purchaser shall within seven (7) days from the date of this Agreement,
deliver to the Vendor’s Solicitors:-

 

4.4.1three (3) copies each of its Constitution (as defined in Companies Act
2016), the certificate of incorporation and the latest return in Forms 24, 44
and 49 of the Companies Act 1965 and notification of any changes thereto under
the Companies Act 2016 duly certified as true copies by the Company Secretary of
the Purchaser;

 

4.4.2three (3) copies each of the national registration identity card or
passport of the Purchaser’s signatories to this Agreement and the Transfer duly
certified as true copies by a practicing solicitor; and

 

4.4.3three (3) copies each of the resolution of its Board of Directors and (if
required) a resolution of its shareholders approving the purchase of the Land on
the terms and conditions herein contained and authorising the affixing of its
Common Seal on or the signing of this Agreement, the Transfer and such other
documents or applications in accordance with its Constitution duly certified as
true copies by the Company Secretary of the Purchaser.

 

4.5The Vendor shall on signing of this Agreement deposit the original Document
of Title with the Vendor’s Solicitors as stakeholders who shall be authorized to
deal with the same in accordance with the provisions of this Agreement.

 

5ADJUDICATION AND STAMPING OF TRANSFER

 

5.1The Vendor’s Solicitors shall within seven (7) Business Days from the
Unconditional Date, release the Transfer to the Purchaser’s Solicitors upon the
Purchaser’s Solicitors’ undertaking to deal with the same only in the following
manner:-

 

5.1.1to present the Transfer to the Stamp Office for adjudication of stamp duty
payable thereon within seven (7) Business Days from the date of receipt of the
Transfer;

 

5.1.2to arrange for the payment of the stamp duty as assessed subject to Clause
5.2 below; and

 

5.1.3thereafter to retain the Transfer in safe custody until the same is to be
released pursuant to Clause 6.1.

 

5.2The Purchaser shall pay the stamp duty assessed as being payable on the
Transfer within seven (7) Business Days after receipt of the notice of
assessment by the Purchaser’s Solicitors. The Purchaser acknowledges that
payment of stamp duty as aforesaid shall be made at the sole risk and expense of
the Purchaser.

 

5.3The Purchaser shall ensure that the Transfer is returned to the Vendor if the
sale and purchase herein is not completed in accordance with the provisions of
this Agreement for any reason whatsoever. The Purchaser’s Solicitors shall be
entitled to submit the Transfer to the Stamp Office for cancellation and refund
of stamp duty paid thereon, if any, and shall immediately return the Transfer to
the Vendor thereafter unless the Transfer has been retained by the Collector of
Stamp Duty.

 

6MODE OF PAYMENT OF BALANCE PURCHASE PRICE

 

6.1The Purchaser will be utilising its own funds to purchase the Land and the
Purchaser shall on or before the Payment Deadline or the Extended Payment
Deadline, as the case may be, pay to the Vendor’s Solicitors, as stakeholders
the Balance Purchase Price and immediately thereafter, the Vendor’s Solicitors
are hereby authorised by the parties to release the original Document of Title
and the prevailing quit rent and assessment receipts (if applicable) to the
Purchaser’s Solicitors.

 



9

 

 

7PRESENTATION OF DOCUMENTS FOR REGISTRATION

 

7.1The Purchaser shall ensure that the Purchaser’s Solicitors present the
Transfer, the Document of Title and the other documents referred to in Clauses
4.2, 4.3 and 4.4 for registration at the relevant Land Registry or Land Office
within seven (7) Business Days of receipt of the Document of Title and the
prevailing quit rent and assessment receipts (if applicable) by the Purchaser’s
Solicitors from the Vendor’s Solicitors pursuant to Clause 6.1 PROVIDED THAT if
the Transfer has not been adjudicated for stamp duty, the aforesaid documents
shall be presented for registration within seven (7) Business Days after the
Transfer has been adjudicated and stamped. The Purchaser shall further procure
the Purchaser’s Solicitors to notify the Vendor’s Solicitors in writing of the
particulars of the presentation as soon as the documents have been presented for
registration.

 

7.2If the documents are not accepted for presentation for registration or have
been presented for registration to effect transfer of the Land but are rejected
or suspended by the relevant Land Registry or Land Office for any reason
attributable to the Vendor, the Vendor hereby undertakes that the Vendor shall
upon request expediently do all acts and deeds required to remedy the defects or
inadequacies in the documents that are attributable to them in order to effect
the transfer of the Land in favour of the Purchaser.

 

8RELEASE OF MONEY

 

8.1The Balance Purchase Price and interest paid pursuant to Clause 2.4 (if any)
shall be released by the Vendor’s Solicitors to the Vendor upon:-

 

8.1.1the expiry of seven (7) days after the Transfer has been presented for
registration at the relevant Land Registry or Land Office; or

 

8.1.2the expiry of ten (10) days after the date of receipt of the Document of
Title and the prevailing quit rent and assessment receipts (if applicable) by
the Purchaser’s Solicitors pursuant to Clause 6.1; or

 

8.1.3the registration of the Transfer by the relevant Land Registry or Land
Office;

 

whichever is the earliest of the applicable dates provided always that vacant
possession of the Land has been delivered by the Vendor to the Purchaser.

 

9VACANT POSSESSION

 

9.1The Vendor shall deliver vacant possession of the Land to the Purchaser on
the Completion Date. In the event the Vendor fails to deliver vacant possession
of the Land to the Purchaser pursuant to this Clause 9.1, the Vendor shall pay
to the Purchaser interest at the rate of eight per centum (8%) per annum on the
Purchase Price calculated on a daily basis from the day after the Completion
Date until the actual delivery date of vacant possession to the Purchaser
(“Possession Date”).

 

9.2If the Purchaser takes vacant possession of the Land before the time
specified in Clause 9.1, the Purchaser shall occupy the Land as a bare licensee
of the Vendor. In such event the Purchaser shall immediately surrender
possession of the Land in a clean and tenantable condition (fair wear and tear
excepted) to the Vendor if the sale and purchase herein is not completed in
accordance with the terms of this Agreement.

 

10BASIS OF SALE

 

10.1The Purchaser acknowledges that the Land is sold on an “as is where is”
basis and the Purchaser is deemed to have inspected the Land and agrees to
purchase and accept the same in the state and condition in which they are in as
at the date set out in Clause 9.1. The Purchaser shall be responsible to
maintain the Land from the date of this Agreement. The Purchaser is not entitled
to rescind this Agreement or make any claim for compensation or reduction in the
Purchase Price or claim any damages in respect of any misdescription of the
area, condition or state of the Land.

 



10

 

 

11APPORTIONMENT OF OUTGOINGS

 

11.1The Purchaser shall solely pay for all quit rent, assessment, rates,
security charges, insurance, utility charges including but not limited to
electricity, water, tele-communication and sewerage charges from the date of
this Agreement and shall deliver a copy each of the relevant invoices and
receipts to the Vendor on the Completion Date. Any sum due from one party to the
other by virtue of such apportionment shall be paid on or before seven (7)
Business Days from the Completion Date provided always that the said outgoings
are made known to the other party on or before the Completion Date (subject to
the production of the relevant and accurate receipts and invoices up to date).

 

11.2The Vendor shall indemnify the Purchaser against any loss or penalty which
may be imposed by the Appropriate Authorities in respect of any late or
non-payment of such aforesaid payments for the period prior to the date of such
apportionment.

 

11.3The parties hereto shall where necessary individually inform all the
Appropriate Authorities of the change of ownership of the Land upon the
completion of the sale and purchase herein. The parties agree that it shall not
be the obligation of their respective solicitors to perform any of the foregoing
matters.

 

12RISK

 

12.1Subject to Clause 12.2, risk in the Land with regard to loss or damage shall
pass from the Vendor to the Purchaser on the Possession Date.

 

12.2If the Purchaser fails, refuses, delays or neglects to take vacant
possession of the Land (other than by reason of a default by the Vendor) on the
Completion Date, risk in the Land shall nonetheless be deemed to have passed to
the Purchaser on the Completion Date notwithstanding that the Purchaser may not
have taken vacant possession thereof.

 

12.3If the Land or part thereof are substantially damaged or destroyed by any
cause before the date that risk passes or is deemed to have passed to the
Purchaser under Clause 12.1 or 12.2, as applicable, the Purchaser shall be
entitled to:-

 

12.3.1terminate this Agreement by written notice to the Vendor whereupon the
provisions of Clause 19 shall apply; OR

 

12.3.2request the Vendor to restore the Land to their original state and
condition before the expiry of the Payment Deadline or the Extended Payment
Deadline, as the case may be, at the expense of the Vendor OR to reduce the
Purchase Price by such amount as may be agreed upon by the parties AND if the
Vendor does not agree/reply to the Purchaser's request within fourteen (14) days
from the date of the request being made, the Purchaser shall be entitled to
terminate this Agreement by written notice to the Vendor and upon such
termination, the provisions of Clause 19 shall apply.

 



11

 

 

13REPRESENTATIONS AND WARRANTIES

 

13.1The Vendor hereby represents, warrants, covenants and undertakes to and with
the Purchaser as at the date hereof and up to and including the Completion Date
that:-

 

13.1.1Existence and Capacity of the Vendor

 

(a)The Vendor is a corporation duly incorporated under the laws of Malaysia.

 

(b)The Vendor has the full legal right, power and authority to enter into and
bind itself by this Agreement and the Transfer, to apply for the PDC Approval,
the Transfer Approval and the TNB Consent, and to exercise all rights and
perform all obligations under the aforesaid documents and all appropriate
actions and approvals have been taken and obtained, including shareholders’
approval, if required and board approval, to authorise the execution and
delivery of this Agreement, the Transfer and such other applications and the
execution and delivery of the same does not contravene any law or breach any
contractual obligation by which the Vendor is bound or exceed the power and
authority of the officer(s) executing the same, where applicable.

 

(c)Completion of the transactions contemplated by this Agreement by the Vendor
will not:

 

(i)conflict with or result in the breach of or accelerate the performance
provided by, the terms of any agreement or deed to which the Vendor may be bound
or affected; or

 

(ii)constitute a default or an event which, with the lapse of time or action by
a third party, could result in the creation of any Encumbrance, equity, claim or
restriction on the Land or any part thereof.

 

(d)The Vendor has not been wound up and there is no claim, suit, court
proceeding or arbitration instituted and pending or threatened against the
Vendor by any third party (save and except for PDC), including winding up
proceedings, which may affect in any way the Vendor’s title to the Property or
the Vendor’s ability and right to deal with or dispose the Land.

 

13.1.2Title

 

(a)The Vendor is the sole legal and beneficial owner of the Land and has a good
and marketable title to it and has in its possession or under its control, free
of any lien, all relevant original Document of Title and documents necessary to
prove the title of the Vendor.

 

(b)Where the title to the Land requires registration, it has been properly
registered and the Vendor is the registered proprietor.

 

(c)The Land is not a Malay reserved land.

 

(d)Based on the Vendor’s knowledge, the Land benefits from all rights,
easements, covenants and entitlements as are necessary for its beneficial use
and enjoyment and no such rights, easements, covenants or entitlements are
subject to any restrictions as to their exercise or terms entitling any person
to terminate or curtail them.

 

(e)There are no outstanding actions, disputes, claims or demands between the
Vendor and any third party (save and except for PDC) that would adversely affect
the Vendor’s title, ownership and enjoyment of the Land nor are there any
disputes as to the boundaries of the Land.

 



12

 

 

13.1.3Use

 

(a)Based on the Vendor’s knowledge, the use and operation of the Land does not
violate any law.

 

(b)A valid Certificate of Fitness for Occupation or Certificate of Completion
and Compliance, as the case may be, has been issued in respect of all
building(s) erected and located on the Land, where applicable.

 

13.1.4No Compulsory Acquisition or Enforcement Proceedings

 

Based on the Vendor’s knowledge, save and except for the outstanding actions,
disputes, claims or demands by PDC, there are no outstanding enforcement or
other notices or proceedings issued in respect of the Land, and there is no
resolution or proposal for compulsory acquisition by the local or any other
authority nor any outstanding order, notice or other requirement of any such
authority that affects such existing use as aforesaid or involves expenditure in
complying with it nor any other circumstances known which may result in any such
order or notice being made or served or which may otherwise affect the Land.

 

13.1.5Planning

 

Based on the Vendor’s knowledge:

 

(a)No alterations to the Land or use of the Land has been undertaken in breach
of the planning legislation or any other statutes or any regulations, bye-laws,
orders, consents or permissions made or given thereunder.

 

(b)The planning consents and permissions in relation to any alterations to the
Land are either unconditional or if there are any conditions, they have been
complied with up to the date of this Agreement.

 

(c)There is no pending planning application, planning appeal or other planning
proceedings in relation to any alterations to the Land.

 

13.1.6Outgoings

 

All outgoings payable on the Land have been duly paid.

 

13.1.7Forfeiture

 

Based on the Vendor’s knowledge, save and except for the outstanding actions,
disputes, claims or demands by PDC, no notice of intended forfeiture or other
action, claim, proceeding, demand, dispute or liability in respect of the
express conditions of the Land has been issued by any Appropriate Authority.

 

13.1.8Environmental Matters

 

Based on the Vendor’s knowledge, there has been no breach by the Vendor of any
law concerning pollution or protection of environment including releases of
hazardous substances into air, water, sewage systems and land, and the
manufacture, process and handling of hazardous substances in relation to any
business or activity which has been or is being carried on by the Vendor in
relation to its business.

 

13.1.9Accuracy of Information

 

All material information contained in this Agreement is true, complete and
accurate in all material respects.

 



13

 

 

13.2The Purchaser hereby represents, warrants, covenants and undertakes to and
with the Vendor as at the date hereof and up to and including the Completion
Date that:-

 

13.2.1the Purchaser is a corporation duly incorporated under the laws of
Malaysia;

 

13.2.2the Purchaser has the full legal right, power and authority to enter into
and bind itself by this Agreement and the Transfer, to apply for the State
Authority Approval and/or the EPU Confirmation (where applicable), and to
exercise all rights and perform all obligations under the aforesaid documents
and all appropriate actions and approvals have been or will be taken and
obtained to authorise the execution and delivery of this Agreement, the Transfer
and such other applications and the execution and delivery of the same does not
contravene any law or breach any contractual obligation by which the Purchaser
is bound or exceed the power and authority of the officer(s) executing the same,
where applicable;

 

13.2.3no winding-up proceedings have been commenced against the Purchaser as at
the date hereof and the Purchaser has not commenced any action or passed any
resolution for its voluntary winding-up; and

 

13.2.4there are no judgments, orders or pending legal proceedings or claims
against the Purchaser which may affect in any way its solvency.

 

13.3In the event that there is a breach by either party of any representations
and warranties contained in Clause 13.1 or 13.2, as the case may be, the
non-defaulting party shall be entitled to make a claim for damages and to be
indemnified against all losses, damages, costs, expenses and outgoings which the
non-defaulting party may incur or be liable for in respect of any claim, demand,
liability, action, proceedings or suits arising out of or in connection with a
breach thereof. For the avoidance of doubt, the parties shall not be entitled to
exercise their rights under Clause 15.1 or 15.2 for a breach of representations
and warranties contained in Clause 13.1 or 13.2.

 

13.4The representations and warranties contained in Clause 13.1 or 13.2 shall
survive for a period of six (6) months after the Completion Date.

 

13.5Save and except as set out in Clause 13.1, the Vendor does not make any
other representation or warranty under this Agreement. Save and except as set
out in Clause 13.2, the Purchaser does not make any other representation or
warranty under this Agreement.

 

14REAL PROPERTY GAINS TAX

 

14.1Each party shall within three (3) Business Days from the Disposal Date
provide its Income Tax file reference number and the branch of the Inland
Revenue Board at which its tax file is maintained to the other party.

 

14.2The parties shall within fifty (50) days from the Disposal Date notify the
Director General of the sale and purchase of the Land by filing the prescribed
CKHT 1A and CKHT 2A forms at the branch of the Inland Revenue Board at which the
Vendor’s tax file is maintained. Each party shall provide the other party’s
solicitors with a photocopy of the acknowledgement of receipt of the form filed
by such party within three (3) Business Days after the same has been filed with
the Director General.

 

14.3The Vendor’s Solicitors shall no earlier than thirty (30) days but no later
than fifty (50) days after the Disposal Date, pay the Retention Sum to the
Director General in accordance with Section 21B(1) of the RPGT Act. At the same
time, the Vendor’s Solicitors shall release all interest accrued on the
Retention Sum to the Vendor. The Vendor’s Solicitors shall provide the
Purchaser’s Solicitors with the receipt issued by the Director General for the
Retention Sum within three (3) Business Days of its receipt of such document
from the Director General.

 

14.4If the Retention Sum is insufficient to pay the RPGT payable in connection
with the disposal of the Land, the Vendor shall pay the difference to the
Director General within the time frame which it is required to do so. If the
Retention Sum exceeds the RPGT assessed and payable in connection with the
disposal of the Land, the Vendor shall be responsible to recover the excess
amount from the Director General without recourse to the Purchaser or the
Purchaser’s Solicitors.

 



14

 

 

14.5The Vendor shall indemnify and keep the Purchaser indemnified against all
claims (including, without limitation, any claim for any shortfall in the
payment of RPGT, costs, damages, fines, tax liabilities or penalties, if any,
imposed on the Purchaser by reason of non-compliance by the Vendor with any of
its obligations under the RPGT Act and this Agreement in connection with the
disposal of the Land herein by the Vendor.

 

15DEFAULT

 

15.1Purchaser’s Default

 

If:-

 

(1)the Purchaser defaults in the payment of the Balance Purchase Price or
interest or other sums due under this Agreement in accordance with the
provisions hereof and such default has not been remedied within seven (7)
Business Days from the date of a written notice from the Vendor requiring the
same to be remedied; or

 

(2)there is any material breach by the Purchaser of any of its covenants,
undertakings or obligations under this Agreement which is:-

 

(a)not capable of remedy; or

 

(b)capable of remedy but is not remedied within twenty one (21) days from the
date of a written notice from the Vendor requiring the same to be remedied;

 

the Vendor shall be entitled to the remedy of specific performance against the
Purchaser or to terminate this Agreement by giving written notice to the
Purchaser (with a photocopy being given to each of the Vendor’s Solicitors and
the Purchaser’s Solicitors at the same time) whereupon:-

 

15.1.1the Balance Deposit shall be immediately forfeited to the Vendor as agreed
liquidated damages and the Retention Sum comprised in the Deposit shall be dealt
with as follows:-

 

(a)if the Retention Sum has not been applied in accordance with Clause 14.3, the
Vendor’s Solicitors shall release the Retention Sum and all interest accrued
thereon to the Vendor within seven (7) Business Days of such termination notice
being given;

 

(b)if the Retention Sum has been applied in accordance with Clause 14.3, the
Vendor shall be responsible for recovering the same from the Director General
without recourse to the Purchaser or the Purchaser’s Solicitors and be entitled
to retain the amount so recovered from the Director General;

 

15.1.2the Purchaser shall within seven (7) Business Days of such termination
notice being given:-

 

(a)return or procure to be returned to the Vendor or the Vendor’s Solicitors the
Document of Title and the Transfer (if the same have been released to the
Purchaser’s Solicitors) with the Vendor’s interest as registered proprietor of
the Land remaining intact PROVIDED THAT the Purchaser’s Solicitors may retain
the Transfer for the purposes set out in Clause 5.3 if the same has been
stamped;

 

(b)re-deliver vacant possession of the Land in the state and condition in which
they are in when they are first delivered to the Purchaser to the Vendor (if the
same has been delivered to the Purchaser);

 



15

 

 

(c)withdraw and procure to be withdrawn all private caveats presented or
registered against the Land by the Purchaser; and

 

(d)deliver to the Vendor or the Vendor’s Solicitors a duly executed and stamped
copy of the deed of revocation confirming the termination of the sale and
purchase herein (“Deed of Revocation”) and a letter issued by the Purchaser to
the Director General to authorize the Director General to release the Retention
Sum to the Vendor if the Retention Sum has been applied in accordance with
Clause 14.3;

 

15.1.3the Vendor shall, immediately upon the Purchaser's compliance with Clause
15.1.2, return and procure to be returned to the Purchaser, all monies received
by it or for its account as part of the Purchase Price (excluding the Deposit to
be forfeited pursuant to Clause 15.1.1), free of interest. In the event the
Vendor fails to refund the monies to the Purchaser within the stipulated period,
the Vendor shall be liable for late payment interest at the rate of eight per
centum (8%) per annum calculated on the daily basis from the due date of payment
until full payment of the monies to be refunded in accordance with this Clause;

 

and thereafter this Agreement shall cease to be of any further effect save as
provided in Clause 19.2 and Clause 19.4.

 

15.2Vendor’s Default

 

If the Vendor refuses or fails to complete the sale and purchase of the Land
upon this Agreement becoming unconditional in accordance with Clause 3.9, the
Purchaser shall be entitled to the remedy of specific performance against the
Vendor or to terminate this Agreement by giving written notice to the Vendor
(with a photocopy being given to each of the Vendor's Solicitors and the
Purchaser’s Solicitors at the same time) whereupon:-

 

15.2.1the Vendor shall within seven (7) Business Days of such termination notice
being given, pay and procure to be paid, as the case may be, to the Purchaser’s
Solicitors as stakeholders:-

 

(a)a sum equal to the Deposit to be paid to the Purchaser as agreed liquidated
damages; and

 

(b)all monies received by the Vendor or the Vendor’s Solicitors or for the
Vendor’s account as part of the Purchase Price free of interest Provided That
the Balance Deposit and the Retention Sum comprised in the Deposit shall be
dealt with as follows:-

 

(i)the Vendor shall procure the Vendor’s Solicitors to, within seven (7)
Business Days of the termination notice being given, pay to the Purchaser’s
Solicitors, as stakeholders, an amount equal to the Balance Deposit;

 

(ii)if the Retention Sum has not been applied in accordance with Clause 14.3,
the Vendor shall procure the Vendor’s Solicitors to release such sum and all
interest accrued thereon to the Purchaser’s Solicitors within seven (7) Business
Days of the termination notice being given, as stakeholders;

 

(iii)if the Retention Sum has been applied in accordance with Clause 14.3, the
Vendor shall, immediately upon the receipt of the Retention Sum from the
Director General pay to the Purchaser’s Solicitors, as stakeholders, an amount
equal to the Retention Sum and shall be responsible for recovering the amount
paid to the Director General without recourse to the Purchaser or the
Purchaser’s Solicitors and be entitled to retain the amount so recovered from
the Director General;

 



16

 

 

15.2.2the Purchaser shall, immediately upon the Vendor's compliance with Clauses
15.2.1(a) and 15.2.1(b)(i):-

 

(a)return or procure to be returned to the Vendor or the Vendor’s Solicitors the
Document of Title and the Transfer (if the same have been released to the
Purchaser’s Solicitors) with the Vendor’s interest as registered proprietor of
the Land remaining intact PROVIDED THAT the Purchaser’s Solicitors may retain
the Transfer for the purposes set out in Clause 5.3 if the same has been
stamped;

 

(b)re-deliver vacant possession of the Land in the state and condition in which
they are in when they are first delivered to the Purchaser to the Vendor (if the
same has been delivered to the Purchaser);

 

(c)withdraw and procure to be withdrawn all private caveats presented or
registered against the Land by the Purchaser; and

 

(d)deliver to the Vendor or the Vendor’s Solicitors the Deed of Revocation and a
letter issued by the Purchaser to the Director General to authorize the Director
General to release the Retention Sum to the Vendor if the Retention Sum has been
applied in accordance with Clause 14.3;

 

15.2.3the Purchaser’s Solicitors shall, upon the Purchaser's compliance with
Clause 15.2.2, release the monies held by them under Clause 15.2.1 to the
Purchaser;

 

and thereafter this Agreement shall cease to be of any further effect save as
provided in Clauses 19.2 and Clause 19.4.

 

16NON REGISTRATION OF THE TRANSFER

 

16.1If the Transfer is suspended or rejected by the relevant Land Registry or
Land Office for any reason which is not attributable to a default of either
party, the parties shall use their best endeavours to rectify the defect or
inadequacy as soon as possible after the Purchaser’s Solicitors have been
informed of the suspension or rejection by the relevant Land Registry or Land
Office. In addition and if applicable, the Vendor shall grant to the Purchaser
an extension of time which corresponds with the period of time it takes for the
defect or inadequacy to be rectified to pay the Balance Purchase Price and the
Payment Deadline or as the case may be, the Extended Payment Deadline shall be
deemed to have been extended accordingly and the Purchaser shall not be liable
to pay any interest during such period of time. If the defect or inadequacy
cannot be rectified by the parties within thirty (30) days after the Purchaser’s
Solicitors have notified the Vendor’s Solicitors of such suspension or
rejection, either party shall be entitled to terminate this Agreement by written
notice to the other whereupon the provisions of Clause 19 shall apply.

 

17COMPULSORY ACQUISITION

 

17.1The Vendor hereby warrants and represents to the Purchaser that as at the
date of execution of this Agreement, the Vendor has no knowledge of any intended
acquisition of the Land or any part thereof nor has any reason to believe that
the Land or any part thereof is subject to acquisition by any governmental
statutory urban or municipal authority or that any advertisement in the
Government Gazette of such intention has been published under Section 4 or
Section 8 of the Land Acquisition Act 1960.

 



17

 

 

17.2Notwithstanding the warranty or representation of the Vendor above, if a
notice under Section 4 or a declaration under Section 8 of the Land Acquisition
Act 1960 has been issued or published in respect of the Land or any part thereof
after the date of this Agreement but before the date of payment of the Balance
Purchase Price, the Vendor shall notify the Purchaser of such notification,
whereupon the Purchaser shall be entitled to:-

 

17.2.1terminate this Agreement by written notice to the Vendor whereupon the
provisions of Clause 19 shall apply; OR

 

17.2.2elect to complete the purchase of the Land by written notice to the Vendor
whereupon the provisions of Clause 17.3 shall apply.

 

17.3In the event that the Purchaser elects to complete the purchase of the Land,
upon the Purchaser paying the full amount of the Purchase Price and interest
due, if any, under Clause 2.4:-

 

17.3.1the Vendor shall immediately notify the Government or the acquiring
authority of the Purchaser’s interest in the Land and the terms of this
Agreement;

 

17.3.2the Purchaser shall be entitled to receive all compensation monies and to
appear and attend at such enquiry or hearings either in the name of the Vendor
or the Purchaser; and

 

17.3.3the Vendor shall forthwith pay to the Purchaser, free of interest, all
compensation monies, if any, received by the Vendor on account of the
acquisition or intended acquisition.

 

18GOVERNMENT SCHEMES

 

18.1The Land has been open for inspection by the Purchaser and are sold subject
to the present and future zoning, road widening or drainage improvements or
other schemes that may affect the Land or the use thereof. The Purchaser agrees
to assume the risk of any change in zoning or introduction of any road widening
or drainage improvements or other schemes that may arise after the date of this
Agreement. Notwithstanding the foregoing, any notice(s) received by the Vendor
prior to the Completion Date of any of the said schemes that affect the Land or
the use thereof from the Appropriate Authorities, shall be given a copy of the
same to the Purchaser.

 

19       CONSEQUENCES OF TERMINATION

 

19.1Upon the lawful termination of this Agreement (other than termination
pursuant to Clause 15.1 or Clause 15.2):-

 

19.1.1the Purchaser shall within seven (7) Business Days of the termination
notice being given:-

 

(1)return or procure to be returned to the Vendor or the Vendor’s Solicitors the
Document of Title and the Transfer (if the same have been released to the
Purchaser’s Solicitors) with the Vendor’s interest as registered proprietor of
the Land remaining intact PROVIDED THAT the Purchaser’s Solicitors may retain
the Transfer for the purposes set out in Clause 5.3 if the same has been
stamped;

 

(2)re-deliver vacant possession of the Land in the state and condition in which
they are in when they are first delivered to the Purchaser to the Vendor (if the
same has been delivered to the Purchaser);

 

(3)withdraw and procure to be withdrawn all private caveats presented or
registered against the Land by the Purchaser; and

 

(4)deliver to the Vendor or the Vendor’s Solicitors the Deed of Revocation and a
letter issued by the Purchaser to the Director General to authorize the Director
General to release the Retention Sum to the Vendor if the Retention Sum has been
applied in accordance with Clause 14.3;

 



18

 

 

19.1.2the Vendor shall, immediately upon the Purchaser's compliance with Clause
19.1.1, refund and procure to be refunded all monies paid by the Purchaser
towards the Purchase Price, free of interest Provided That the Retention Sum
shall be dealt with as follows:-

 

(1)if the Retention Sum has not been applied in accordance with Clause 14.3, the
Vendor's Solicitors shall release such sum and all interest accrued thereon to
the Purchaser;

 

(2)if the Retention Sum has been applied in accordance with Clause 14.3, the
Vendor shall within ninety (90) days of the Purchaser’s compliance with Clause
19.1.1 or immediately upon the receipt of the Retention Sum from the Director
General, whichever shall occur later, refund to the Purchaser an amount equal to
the Retention Sum and shall be responsible for recovering the amount paid to the
Director General without recourse to the Purchaser or the Purchaser’s Solicitors
and be entitled to retain the amount so recovered from the Director General;

 

and thereafter this Agreement shall cease to be of any further effect save as
provided in Clause 19.2 and Clause 19.4.

 

19.2Upon the lawful termination of this Agreement, neither party shall have any
further obligations under this Agreement to the other party other than:-

 

19.2.1their respective obligations which are to be performed upon the lawful
termination of this Agreement;

 

19.2.2any obligation which is expressed to survive the termination of this
Agreement; and

 

19.2.3any rights or obligations which have accrued to any party in respect of
any breach of any of the provisions of this Agreement prior to such termination.

 

19.3The Vendor hereby authorises the Vendor's Solicitors to return to the
Purchaser any monies held by them as stakeholders upon the lawful termination of
this Agreement.

 

19.4Following the lawful termination of this Agreement, the Vendor shall be at
liberty to resell or otherwise to dispose of the Land at such price and in such
manner and to such person or persons as the Vendor shall think fit without being
accountable to the Purchaser for any profit made on the resale.

 

20SPECIFIC PERFORMANCE

 

20.1Notwithstanding anything contained in this Agreement, either party shall be
entitled to apply for an order for specific performance against the other if the
other party defaults in performing any of its obligations under this Agreement.

 

21CAVEAT BY THE PURCHASER

 

21.1The Purchaser shall be entitled at its own costs to lodge a private caveat
against the Land. The caveat shall be withdrawn by the Purchaser at its own
costs and expenses if the sale and purchase herein is lawfully terminated in
accordance with the provisions of this Agreement.

 

21.2The Purchaser shall upon the execution of this Agreement execute and deposit
with the Purchaser’s Solicitors a valid and registrable Withdrawal of Private
Caveat in Form 19G of the National Land Code 1965 together with the requisite
registration fee. The Purchaser’s Solicitors are hereby authorized by the
Purchaser to use the said form to withdraw the private caveat upon the lawful
termination of this Agreement.

 



19

 

 

22NOTICES

 

22.1Any notice or communication to be given or made under this Agreement shall
be in writing and may be given or sent by hand or prepaid registered post to the
other party at the address set out below or to such other address as either
party may give notice of to the other:

 

The Vendor:

 

Address: c/o Rubicon Technology Inc, 900 East Green Street, Unit A, Bensenville,
IL 60106, United States of America

 

Attention: Mr Timothy Brog

 

andcopied to: Messrs Skrine, Unit No. 50-8-1, 8th Floor, Wisma UOA Damansara,

50, Jalan Dungun, Damansara Heights, 50490 Kuala Lumpur, Malaysia.

Attention: Miss Theresa Chong / Miss Oon Hooi Lin (File Ref: TC/2162793.1)

 

The Purchaser:

 

Address: 6/F, Building 20E, Phase 3, Hong Kong Science Park, 20 Science Park
East Avenue,
Shatin, New Territories, Hong Kong

 

Attention: Dr. King OWYANG

 

and copied to: Messrs Foong & Partners of 13-1 Menara 1MK, Kompleks 1 Mont’
Kiara,
No 1 Jalan Kiara, Mont’ Kiara, 50480 Kuala Lumpur, Malaysia

Attention: Ms. Chong Siew Mun / Ms. Chuar Pei Yin (File Ref: FP/0084/19)

 

22.2All notices and communications shall be in the English language.

 

22.3Any notice or communication shall be deemed to have been duly served upon
and received by the addressee:-

 

22.3.1if delivered by hand, on the day of delivery;

 

22.3.2if sent by courier service, at the time of signature of the courier’s
delivery receipt;

 

22.3.3if sent by prepaid registered post to an address within Malaysia, on
expiry of three (3) Business Days after posting;

 

22.3.4if sent by prepaid registered post to an address outside Malaysia, on
expiry of five (5) Business Days after posting; and

 

22.3.5if delivery or receipt is on a day which is not a Business Day or is after
5.00 p.m. at the place of delivery or receipt, it is taken as given at 9.00 a.m.
on the next Business Day.

 

22.4In proving the giving of a notice or communication, it shall be sufficient
to show:-

 

22.4.1in the case of courier service or dispatch by hand, that the notice or
other document was duly acknowledged to have been received by the intended
recipient; or

 

22.4.2in the case of prepaid registered post, that the notice or communication
was contained in an envelope which was duly addressed, postage prepaid and
lodged with the postal authorities for delivery; certificate of posting.

 

22.5A party may change its address for notices by giving a written notice to the
other party.

 



20

 

 

23TAXES

 

23.1Save as aforesaid and otherwise provided in this Agreement, each party shall
be liable for its own taxes, including but not limited to income/corporate tax.

 

24COSTS

 

24.1Each party shall be responsible for its own solicitors’ costs of and in
connection with the preparation and completion of this Agreement.

 

24.2The Purchaser shall be responsible for and shall pay all stamp duty,
registration fees, and penalties and levy (if any) payable on this Agreement,
the Transfer and the Deed of Revocation (if applicable) and all costs and
expenses in relation to the State Authority Approval and/or the EPU Confirmation
(where applicable).

 

24.3The Vendor and the Purchaser shall be responsible for all costs and expenses
in relation to the approvals contemplated under Clauses 3.1.1 and 3.1.2, and for
the real estate agency fees payable in relation to this transaction in the ratio
of 35:65, subject always that the Purchaser’s total liability in respect thereof
shall not exceed the amount of Ringgit Malaysia Seven Hundred and Fifty Thousand
(RM750,000.00) only.

 

25PERMISSION TO THE PURCHASER TO ENTER THE LAND

 

25.1Pending the completion of the sale and purchase of the Land in accordance
with the terms herein, the Purchaser is permitted subject to no less than forty
eight (48) hours’ prior written notice to the Vendor to enter the Land during
office hours for the sole purpose of carrying out minor renovations works to the
buildings thereon provided always that the Vendor shall have first approved the
renovation plans. It is a condition that at all times, the Purchaser must be
accompanied by an authorized representative of the Vendor, unless such condition
is waived in writing by the Vendor. The Purchaser undertakes that it and/or its
agents shall not cause any disruption to the operations or other activities of
the Vendor on the Land and that the Purchaser and/or its agents shall not cause
any loss or damage to the Land and/or the buildings/structures thereon.

 

26MISCELLANEOUS

 

26.1Time of Essence

 

Time wherever mentioned in this Agreement shall be of the essence.

 

26.2Amendments

 

No amendment of, or addition to, the provisions of this Agreement shall be
binding or effective unless it is in writing signed by all the parties hereto.

 

26.3Assignment

 

Neither party may assign nor transfer any of their respective rights or
obligations under this Agreement without the prior written approval of the other
party. Any purported assignment or transfer made without such prior written
approval shall not be binding on or effective against the other party.

 

26.4Successors in Title and Assigns Bound

 

This Agreement shall be binding upon the respective successors in title and/or
permitted assigns of the parties.

 



21

 

 

26.5Further Covenant

 

Each party has entered into this Agreement in good faith and shall give all such
assistance and information to the other party and execute and do and procure all
other necessary persons or companies, if any, to execute and do all such further
acts, deeds and things as may be reasonably required to give full effect to the
terms of this Agreement.

 

26.6Invalidity and Severability

 

If any provision of this Agreement is or may become under any written law, or is
found by any court or administrative body or competent jurisdiction to be
illegal, void, invalid, prohibited or unenforceable then:-

 

26.6.1such provision shall be ineffective to the extent of such illegality,
voidness, invalidity, prohibition or unenforceability;

 

26.6.2the remaining provisions of this Agreement shall remain in full force and
effect; and

 

26.6.3the parties shall use their respective best endeavours to negotiate and
agree on a substitute provision which is valid and enforceable and achieve to
the greatest extent possible the economic, legal and commercial objectives of
such illegal, void, invalid, prohibited or unenforceable term, condition,
stipulation, provision, covenant or undertaking.

 

26.7Knowledge or Acquiescence

 

Knowledge or acquiescence of either party hereto of or in any breach of any of
the conditions or covenants herein contained shall not operate as or be deemed
to be a waiver of such conditions or covenants or of any of them and
notwithstanding such knowledge or acquiescence each party hereto shall be
entitled to exercise their respective rights under this Agreement and to require
strict performance by the other of the terms and conditions herein.

 

26.8Rights & Remedies

 

The rights and remedies provided in this Agreement are cumulative, and are not
exclusive of any rights or remedies of the parties provided at law, and no
failure or delay in the exercise or the partial exercise of any such right or
remedy or the exercise of any other right or remedy shall affect or impair any
such right or remedy.

 

26.9Execution

 

The execution of this Agreement by or on behalf of a party shall constitute an
authority to their respective solicitors to deliver the same to the other.

 

26.10Effective Date

 

This Agreement shall come into force on, and take effect from, the date first
herein above mentioned, irrespective of the diverse dates upon which the
respective parties may have executed this Agreement.

 



22

 

 

26.11Law & Jurisdiction

 

This Agreement shall be governed by, and construed in accordance with, the laws
of Malaysia and the parties:-

 

26.11.1irrevocably submit to the exclusive jurisdictions of the Courts of
Malaysia; and

 

26.11.2consent to service of legal process in respect of any matter arising out
of this Agreement by forwarding a copy of such legal process by prepaid
registered post to their last known address or in any other manner permitted by
the relevant law.

 

26.12Government Notices

 

All notices (if any) issued by the Government, Appropriate Authorities or other
bodies having authority in that behalf in respect of the Land after the date
hereof and before the Completion Date (irrespective of the date of receipt
thereof) shall be complied with by and at the expense of the Vendor.

 

26.13Prior Arrangements

 

This Agreement supersedes any other agreement, letters, correspondence (oral or
written or expressed or implied) entered into prior to this Agreement in respect
of matters dealt with in this Agreement.

 

26.14Counterparts

 

26.14.1This Agreement may be executed in any number of counterparts and by the
parties on separate counterparts, but shall not be effective until each party
has executed at least one counterpart.

 

26.14.2Each counterpart, when executed, will be deemed to constitute an original
copy of this Agreement, but the counterparts, taken together, shall constitute
one and the same instrument.

 

[The rest of this page is intentionally left blank]

 



23

 

 


IN WITNESS WHEREOF the Vendor and the Purchaser hereto have hereunto set their
hands and/or seal the day and year first above written.

 

Signed by )       )     for and on behalf of )     the abovenamed
Vendor,                 )   RUBICON SAPPHIRE TECHNOLOGY )   (MALAYSIA) SDN. BHD.
) Director   (Company No. 200901017303/ ) Name:   860400-A) in the presence of:-
) Passport No.:     ) Country of Issuance:  



 

 



 

Witness

Name:

Passport No:

Country of Issuance:



 



Signed by )       )     for and on behalf of )     the abovenamed
Purchaser,                )   COMPUTIME (MALAYSIA) SDN. BHD. )   (Company No.
201901028967/ ) Director   1338296-M) in the presence of:- ) Name:   )
NRIC/Passport No.:     ) Country of Issuance:  



 

 



 

Witness

Name:

Passport No:

Country of Issuance:

 



24

 

 

 

 

 

 

APPENDIX I

 

LEASE AND ANNEXURE

 

 

 

 

 

 

 

 

 

 



 

 